[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]      MEMORANDUM OF DECISION ON DEFENDANT'S POSTJUDGMENT MOTION FOR MODIFICATION DATED OCTOBER 21, 2002
The court finds a substantial change in the circumstances of the parties. The defendant's job with South Norwalk Electric Works was terminated in December 2002. His position as a control room operator in the generator department, where he has been employed for twenty-nine and a half years, was eliminated. By reason of his age and length of service, he became eligible for retirement. He is 63 years of age. He has been unable to find another job because of his age, his health and his lack of experience in any other field.
The decree of dissolution provides that upon the defendant's retirement, the plaintiff shall receive 60% of his pension. This amounts to $207 per week. The plaintiff also receives social security disability for a total weekly income (exclusive of alimony) of $332 or a net income of $312 (estimated). The defendant receives social security plus his pension for a net of $416 per week. The health of each of the parties is poor. The plaintiff is sixty years old.
Having considered all of the factors of § 46b-82 of the General Statutes, the court orders alimony reduced from two hundred and twenty-five ($225) dollars per week to fifty ($50) dollars per week effective January 1, 2003.
  EDGAR W. BASSICK, III JUDGE TRIAL REFEREE
CT Page 4032